OPINION
DOUGLAS, Judge.
These are appeals from convictions for the offense of forgery. Trial was before the court upon pleas of guilty. Punishment was assessed at ten years in each case.
Appellant’s sole contention is that the indictments are fundamentally defective because they fail to allege that he “. passed the checks knowing that they were forged. . . . ” He relies on this Court’s original opinion in Jones v. State, 545 S.W.2d 771 (1975).
On rehearing in that case we held that an indictment or information which failed to allege knowledge as an essential element of the offense was not fundamentally defective and that, while such omission was a matter which could be raised by a motion to quash, it cannot be raised for the first time after trial has commenced. No motion to quash was filed.
No reversible error having been shown, the judgments are affirmed.
ONION, P. J., and ODOM, J., dissent for the reason stated in the dissenting opinion in Jones v. State, 545 S.W.2d 771 (Tex.Cr.App., 1975).